Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Amendment received 30 December 2020 for application number 15/961,031.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention distinguishes over the prior art for the following reasons.
The claimed subject matter of independent claim 1 is allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious a memory controller with a plurality of way command queues that each correspond to a plurality of ways, and a plurality of memory devices that each correspond to the plurality of memory controller way command queues with the controller commands queued in the way command queues each correspond to the plurality of command queued memory device queues.  The prior art of record teaches a plurality of memory devices that corresponds to a plurality of channels where each memory device has a device queue for queuing commands received from a memory controller, however it does not teach a memory controller with a plurality of way command queues the corresponds to a plurality of ways that corresponds to the plurality of memory devices with the device queues to queue the commands coming from the controller’s plurality of way 
Dependent claims 2 – 22 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
The claimed subject matter of independent claim 23 
Dependent claims 24 – 27 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
The claimed subject matter of independent claim 36 is allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious queuing a first plurality of commands sequentially inputted to a first way command queue, among a plurality of way command queues, and sequentially transferring the commands to a first memory device, among a plurality memory device, that corresponds to the first way command queue, where a plurality of memory devices each corresponds to a channel and a way command queue.  The prior art of record teaches a plurality of memory devices that corresponds to a plurality of channels where each memory device has a device queue for queuing commands received from a memory controller, however it does not teach a memory controller with a plurality of way command queues the corresponds to a plurality of ways that corresponds to the plurality of memory devices with the device queues to queue the commands coming from the controller’s plurality of way command queues.  The prior art of record also teaches a plurality of controller channel command queues, however it does not teach these queues each corresponds to a plurality of device queues among a plurality of memory devices where the commands are queued provided from the plurality of controller channel command queues. 
Dependent claims 37 – 40 
The claimed subject matter of independent claim 41 is allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious a controller that has a plurality of command queues the each corresponds to a separate memory device, where each memory devices each corresponds to a channel and have a device queue, and the commands are queued in the command queue and are provided to the corresponding device queue of the corresponding memory device via the channel in a predetermined order.  The prior art of record teaches a plurality of memory devices that corresponds to a plurality of channels where each memory device has a device queue for queuing commands received from a memory controller, however it does not teach a memory controller with a plurality of command queues the each corresponds to a plurality of memory devices each with the device queues to queue the commands coming from the controller’s plurality of command queues.  The prior art of record also teaches a plurality of controller channel command queues, however it does not teach these queues each corresponds to a plurality of device queues among a plurality of memory devices where the commands are queued provided from the plurality of controller channel command queues. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156.  The examiner can normally be reached on M-Th 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EW/Examiner, Art Unit 2135                  

/YAIMA RIGOL/Primary Examiner, Art Unit 2135